Title: To John Adams from John Bondfield, 28 May 1780
From: Bondfield, John
To: Adams, John


     
      Sir
      Bordeaux 28 May 1780
     
     I am honord with your favor of the 14th. my last of the 20th. handed you the inteligence then at hand since which we are without any Arrivals.
     France and Spain appear to Aim at a desicive Blow in the West Indies so formidable a fleet never appeard in them Seas
     
     
      Monr. De Guichen strong of
      24
      ships
     
     
      Solano
      12
      
     
     
      from Ferol
      8
      
     
     
      from Cadiz
      5
      
     
     
      Bougainville
      5
      
     
     
      De Ternay to the Norwd
      7
      
     
     
      
      61
      Line
     
    
   
     Sixty one Ships of the line upwards Twenty five Thousand Land Forces all the Force Britain can unite cannot make head against the Combind Allied Force wherever they unitedly attempt an Attack. Holland appears in earnest. Russia has made a New Treaty with this Kingdom. Was the entire extinction of Britain as a Kingdom premeditated the Confederacy could not appear more permanent. Congress draws on Holland and Spain as also on France, some Capital reform must be in agitation in the American Finances provided they take no Step to state . . . faith by calling in the Emissians at a depreciated rate all will be well, they write me from Philadelphia Gold and Silver begin to Circulate and bargains are Current payable in Specie Tobacco at 20s. Sterg. per hundredweight. A considerable sum was sent down two days past to Rochfort to go on board the Fleet there equiping said destind to join the West India fleets here are upwards sixty Sail Capital Merchant Ships Loaden with every supply for the Islands waiting a Convoy in profound peace there is as not greater Vigour.
     
      With respect I have the Honor to be Sir Your very hhb Servant
      John Bondfield
     
    